Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Cadloni United States Patent 11,188,416 hereinafter C.





In regard to claims 1, 14, 20
C discloses a system, comprising: a memory component including a memory region having a read threshold; and a processing device operably connected to the memory component, wherein: the processing device is configured to execute a first error recovery operation having a first read offset on a first side of the read threshold and a second error recovery operation immediately following the first error recovery operation, and the second error recovery operation has a second read offset on a second side of the read threshold opposite the first side. (Figure 3) & (Column 13)
In regard to claim 2
C discloses the system of claim 1, wherein the first read offset has a first magnitude and the second read offset has a second magnitude that is equal to or greater than the first magnitude. (Column 7)
In regard to claim 3
C discloses the system of claim 1, wherein: the processing device is configured to execute a third error recovery operation immediately following the second error recovery operation; and the third error recovery operation has a third read offset on the first side of the read threshold. (Figure 3; The no branch)
In regard to claims 4, 15
C discloses the system of claim 3, wherein the first read offset has a first magnitude and the third read offset has a second magnitude greater than the first magnitude. (Column 7)
In regard to claims 5, 16
C discloses the system of claim 1, wherein: the processing device is configured to execute a third error recovery operation immediately preceding the first error recovery operation; and the third error recovery operation does not include a read offset. (Column 7)
In regard to claims 6, 17
C discloses the system of claim 1, wherein: the processing device is configured to execute an error recovery routine according to an error recovery schedule having an ordered plurality of error recovery operations that includes the first error recovery operation and the second error recovery operation; the processing device is further configured to determine a memory type of the memory region; and the ordered plurality of error recovery operations corresponds to the determined memory type of the memory region. (Column 12)
In regard to claim 7
C discloses the system of claim 1, wherein the processing device is further configured to determine a memory type of the memory region, and wherein the first read offset and/or the second read offset are dependent upon the memory type of the memory region. (Column 12)
In regard to claims 8, 18
C discloses the system of claim 1 further comprising one or more read threshold offset registers, wherein the processing device is further configured to preload the first read offset and/or the second read offset into the one or more read threshold offset registers upon power-up of the memory system. (Column 16)
In regard to claim 9
C discloses the system of claim 1, wherein: the processing device is configured to execute an error recovery routine according to an error recovery schedule having an ordered plurality of error recovery operations that includes the first error recovery operation and the second error recovery operation; the ordered plurality of error recovery operations is a first ordered plurality of error recovery operation; and the processing device is further configured to reorder the plurality of error recovery operations in the first ordered plurality of error recovery operations to a second ordered plurality of error recovery operations.  (Column 13)
In regard to claim 10
C discloses the system of claim 9, wherein: the processing device is configured to reorder the plurality of error recovery operations in response to a command; and/or the processing device is configured to reorder the plurality of error recovery operations based, at least in part, (1) on quality metrics generated by an error code correction (ECC) decoder and/or (ii) on a type of defect discovered in the memory region. (Column 18)
In regard to claim 11
C discloses the system of claim 1, wherein: the processing device is configured to execute an error recovery routine according to an error recovery schedule having an ordered plurality of error recovery operations that includes the first error recovery operation and the second error recovery operation; error recovery operations in the ordered plurality of error recovery operations are ordered into a sweep section and a defect section; the first error recovery operation and the second error recovery operation are included in the sweep section; error recovery operations included in the defect section are ordered according to one or more factors; and the one or more factors include (i) an energy use factor representing energy used to execute a respective error recovery operation, (ii) a duration factor representing a duration of time required to execute the respective error recovery operation, and/or (iii) a likelihood of success factor representing a likelihood of the respective error recovery operation successfully reducing the number of bit errors identified in the codeword. (Columns 9 &10)
In regard to claim 12
C discloses the system of claim 11, wherein the error recovery operations included in the defect section each has a relatively higher energy use factor, duration factor, and/or likelihood of success factor than a respective energy use factor, duration factor, and/or likelihood of success factor of any of the error recovery operations included in the sweep section. (Column 10)
In regard to claims 13, 19
C discloses the system of claim 1, wherein: the processing device is configured to execute an error recovery routine according to an error recovery schedule having an ordered plurality of error recovery operations that includes the first error recovery operation and the second error recovery operation; the system further comprises one or more page buffers; the processing device is further configured to: save data generated from execution of one or more error recovery operations in the ordered plurality of error recovery operations to the one or more page buffers; and access the saved data from the one or more page buffers to execute an additional error recovery operation in the ordered plurality of error recovery operations after the execution of the one or more error recovery operations. (Column 11)
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.R./
/Amine Riad/
Primary Examiner